             Case 1:18-cv-01159-PKC Document 122 Filed 08/19/19 Page 1 of 5



                                                                          R. Stanton Jones
                                                                          +1 202.942.5563 Direct
                                                                          Stanton.Jones@arnoldporter.com




                                                        August 19, 2019




        Honorable P. Kevin Castel
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl Street
        New York, NY 10007-1312


                 Re:   Ragbir et al., v. Homan, et al., No. 18-cv-1159

       Dear Judge Castel:

               Pursuant to the Court’s direction at the August 30, 2019 status conference in this
       case, we write on behalf of Plaintiffs to respond to the Government’s statements
       concerning discovery in its letter of July 26, 2019 (ECF No. 116). Specifically, the
       Government asserts that because Plaintiffs’ First Amendment claims challenging the
       retaliatory removal of Plaintiff Ravi Ragbir are before this Court under its constitutional
       habeas jurisdiction, “the broad discovery provisions of the Federal Rules of Civil
       Procedure do not apply,” and Plaintiffs are “not entitled to discovery as a matter of
       course” with respect to those claims. The Government is wrong about the availability
       and scope of discovery, and in any event Plaintiffs have prepared a set of discovery
       requests appropriately tailored to their claims specific to Mr. Ragbir. Once the Second
       Circuit’s mandate issues, discovery should commence with service of those requests.

               Under the plain terms of the Federal Rules of Civil Procedure, which the
       Government ignores, Plaintiffs’ claims challenging Mr. Ragbir’s removal remain fully
       subject to the Federal Rules of Civil Procedure, including its provisions regarding
       discovery. The Federal Rules of Civil Procedure “govern the procedure in all civil
       actions and proceedings in the United States district courts,” including, according to
       Rule 81, “proceedings for habeas corpus to the extent that the practice in those
       proceedings: (A) is not specified in a federal statute, the Rules Governing Section 2254
       cases, the Rules Governing Section 2255 Cases; and (B) has previously conformed to the
       practice in civil actions.” Fed. R. Civ. P. 1, 81(a)(4) (emphasis added). These rules have

  Arnold & Porter Kaye Scholer LLP
  250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
                                                                                           US 165840442v2
US 165374297v2
      Case 1:18-cv-01159-PKC Document 122 Filed 08/19/19 Page 2 of 5




Honorable P. Kevin Castel
August 19, 2019
Page 2

the force of law, and the Government cannot disregard them. See 28 U.S.C. § 2072
(Rules Enabling Act mandating that Federal Rules shall govern “practice and procedure,”
and “[a]ll laws in conflict with such rules shall be of no further force or effect”).

         Applying Rules 1 and 81 here, it is clear that the Federal Rules of Civil Procedure
fully apply to Plaintiffs’ claims challenging Mr. Ragbir’s removal, notwithstanding that
those claims are before the Court pursuant to its constitutional habeas jurisdiction. First,
the procedures for adjudicating these claims are not “specified in a[ny] federal statute.”
Fed. R. Civ. P. 81(a)(4)(A). To the contrary, as the Second Circuit ruled in this case, the
basis of this Court’s jurisdiction over the claims at issue is constitutional rather than
statutory. Ragbir v. Homan, 923 F.3d 53, 57-58 (2d Cir. 2019). Second, practice in cases
like this one—a lawsuit seeking equitable relief from First Amendment retaliation by the
Government—has “previously conformed to the practice in civil actions.” Fed. R. Civ. P.
81(a)(4)(B). In the ordinary course, it is beyond dispute that discovery in such a civil
action would be governed by the Federal Rules of Civil Procedure. See, e.g., Singh v.
City of New York, 418 F. Supp. 2d 390, 404 (S.D.N.Y. 2005) (Castel, J.), aff’d, 524 F.3d
361 (2d Cir. 2008) (noting that plaintiff had a full opportunity through pretrial discovery
to identify evidence to support elements of well-pleaded claim of First Amendment
retaliation).1 The fact that this case is now before this Court pursuant to its constitutional
habeas jurisdiction does not change the basic nature of Plaintiffs’ First Amendment
claims. Those claims challenge the Government’s attempt to remove Mr. Ragbir from
this country in retaliation for his core political speech. The Federal Rules thus apply here
just as they would in any other well-pleaded First Amendment retaliation lawsuit.

        The cases cited by the Government in its July 26 letter are irrelevant here because
those cases relate to criminal habeas petitions brought under Sections 2254 and 2255 of
Title 28 of the United States Code.2 Rule 81 explicitly exempts such criminal habeas

1
  Similarly, in Gonzalez v. Napolitano, the New Jersey district court, applying a parallel
provision of Rule 81 stating that the Federal Rules apply to “proceedings for admission to
citizenship to the extent that the practice in those proceedings is not specified in federal statutes
and has previously conformed to the practice in civil actions,” held that the Federal Rules of Civil
Procedure applied in a naturalization case because naturalization claims were typically subject to
the Federal Rules. No. 09-03426, 2010 WL 3522789, at *3 (D.N.J. Sept. 2, 2010) (emphasis
added). The court emphasized that broad discovery under the Federal Rules was particularly
critical in a de novo judicial review, because the court could not rely on any prior adjudication of
the claims at issue. Id. The same is true here.
2
  In Bracy v. Gramley, 520 U.S. 899 (1997), the Court considered whether discovery was
appropriate in connection with the habeas petition of a man who had been criminally convicted of
kidnapping, armed robbery, and murder in Illinois state court. Bracy held that discovery was



US 165374297v2
      Case 1:18-cv-01159-PKC Document 122 Filed 08/19/19 Page 3 of 5




Honorable P. Kevin Castel
August 19, 2019
Page 3

cases from the Federal Rules of Civil Procedure. Such criminal habeas cases are
inapplicable here, as are the Rules Governing Section 2254 and 2255 Proceedings,
because they presume that the habeas petitioner previously had an opportunity to develop
the facts at a criminal trial. Given the significant procedural protections available to
criminal defendants, in criminal habeas cases “considerable deference is owed to the
court that ordered confinement.” Boumediene v. Bush, 553 U.S. 723, 782 (2008). Mr.
Ragbir stands at the opposite end of the spectrum. As the Second Circuit explained, he
has presented “strong” evidence that the Government is attempting to remove him from
this country in retaliation for political dissidence, but he has never had any opportunity to
develop or present this claim in any prior proceeding. Ragbir, 923 F.3d at 73.

         The Second Circuit’s opinion in this case independently supports the availability
of discovery concerning Plaintiffs’ First Amendment claims challenging Mr. Ragbir’s
removal. In the Second Circuit appeal, the Government “suggest[ed] in passing that
Ragbir is not entitled to the constitutional minimum scope of habeas review because the
merits issues in this case are not purely legal, but rather require factfinding.” Id. at 74.
Although the argument was arguably waived based on the Government’s “failure to
develop it,” the Second Circuit nonetheless “consider[ed] the issue because it bears on the
district court’s authority and means to adjudicate Ragbir’s habeas petition” on remand.
Id.; see also id. at 76-78. The Second Circuit rejected the Government’s argument and
ruled that “[t]he constitutionally minimum scope of habeas review also includes petitions
that require factfinding.” Id. at 76. The court acknowledged that the claims at issue
“require the adjudication of contested facts,” and explained that habeas petitioners in
such circumstances are “‘entitled to careful consideration and plenary processing of their
claims including full opportunity for presentation of the relevant facts.’” Id. at 77, 78
n.32 (quoting Harris v. Nelson, 394 U.S. 286, 298-301 (1969)). Here, that opportunity
should include the typical tools of discovery under the Federal Rules of Civil Procedure.

       Importantly, the Second Circuit emphasized that no court has ever adjudicated
any facts regarding Mr. Ragbir’s First Amendment claims. Id. at 78 n.33. And, the court
of appeals explained, “the necessary scope of habeas review in part depends upon the


warranted in that case because of the flawed nature of the prior proceedings. Id. In Harris v.
Nelson, 394 U.S. 286, 299 (1969), the Court considered whether Federal Rule of Civil Procedure
33 applied to the habeas petition of a man who had been criminally convicted of possession of
marijuana in California state court. The petitioner had exhausted his state remedies before
seeking habeas relief in federal court. Although the Court held that the Federal Rules would not
apply to a habeas petition brought under federal law, the Court did not consider whether those
rules would apply to a habeas petition brought under the Suspension Clause, or where there had
been no prior proceeding at all. Id.



US 165374297v2
      Case 1:18-cv-01159-PKC Document 122 Filed 08/19/19 Page 4 of 5




Honorable P. Kevin Castel
August 19, 2019
Page 4

rigor of any early proceedings.” Id. (quoting Boumediene, 553 U.S. at 781). In other
words, what matters in a habeas review pursuant to the Suspension Clause is not the
source of the court’s jurisdiction, as the Government contends, but rather “the sum total
of procedural protections afforded to the detainee at all stages, direct and collateral.”
Boumediene, 553 U.S. at 783. Thus, since 1789, when, as here, there has been no prior
opportunity for judicial review of a petitioner’s claim, district courts have routinely
allowed discovery, including intensive factual inquiries. See Ragbir, 923 F.3d 53 at 77
(describing in detail the history of district courts’ use of discovery in connection with
habeas review; quoting Richard H. Fallon, Jr. et al., Habeas Corpus Jurisdiction,
Substantive Rights, and the War on Terror, 120 Harv. L. Rev. 2029, 2102 (2007)).

        More recently, the Supreme Court confirmed that district courts conducting
habeas reviews under the Suspension Clause must continue to engage in fact-finding
where needed to provide petitioners with an effective opportunity to challenge their
detention. Thus, in Boumediene, the Supreme Court concluded that a petitioner detained
pursuant to flawed proceedings, in which discovery was limited, was entitled to more
process, and therefore more discovery, than petitioners in post-conviction, criminal
habeas reviews. 553 U.S. at 785-86. Under Boumediene and its progeny, suspected
enemy combatants were allowed to compel the federal government to provide significant,
additional discovery in several instances.3 Notably, the Government’s decision suddenly
to detain and attempt to remove Mr. Ragbir was the product of an internal decision-
making process under which Mr. Ragbir was afforded no protections. As such, Mr.
Ragbir is entitled to, at minimum, more protections and more discovery than enemy
combatants who were able to engage in some initial review of their detention.

        “Moreover, in any event,” the Second Circuit observed, “the Government, in
opposing the availability of habeas review, does not argue that the declarations of certain
officials submitted to the district court must be accepted as true (or even given
deference).” Ragbir, 923 F.3d at 78 n.33. Without fulsome discovery, Mr. Ragbir would



3
  See, e.g., Abdullah v. Bush, 657 F. Supp. 2d 194, 196 (D.D.C. 2009) (compelling Government to
produce all video and sound recordings upon which the government relied, all original notes and
transcripts thereof, including translations from the Arabic, and any other records or reports of
those statements); Al-Ghizzawi v. Obama, 600 F. Supp. 2d 5, 8 (D.D.C. 2009) (compelling the
Government to produce all petitioners’ statement, in any form, and all evidence, including
classified information, bearing on a witness’s credibility or the reliability of statements cited by
the Government); Al Odah v. United States, No. 02-0828, 2009 WL 382098 (D.D.C. Feb. 12,
2009) (compelling Government to produce a wide range of potentially exculpatory evidence and
suggesting that it may be possible for at least one petitioner to depose his interrogator).



US 165374297v2
      Case 1:18-cv-01159-PKC Document 122 Filed 08/19/19 Page 5 of 5




Honorable P. Kevin Castel
August 19, 2019
Page 5

effectively be forced to “accept[] as true” the Government’s declarations, precisely the
opposite of what the Second Circuit stated should occur.

       In sum, factual questions central to Mr. Ragbir’s claims remain unexplored, and
this Court will be the first to hear evidence on those claims. The scope of discovery in
Mr. Ragbir’s case should be commensurate with the complete lack of process he has
received to date. To allow Mr. Ragbir an adequate opportunity to prosecute his First
Amendment claims, this Court should allow discovery to proceed under the Federal
Rules of Civil Procedure.

         In keeping with the Federal Rules, Mr. Ragbir seeks discovery relevant to the
issues in his case, in the form of appropriately tailored requests for production of
documents (attached as Ex. A), interrogatories (Ex. B), several depositions (including a
Rule 30(b)(6) deposition) (Ex. C), and requests for admission (Ex. D). Specifically,
Plaintiffs seek documents and information in the Government’s possession relating to Mr.
Ragbir for a brief span of time covering the Government’s retaliatory attempt to remove
Mr. Ragbir. Plaintiffs also seek to depose Defendant Immigration and Customs
Enforcement (“ICE”) pursuant to Fed. R. Civ. P. 30(b)(6), and will seek the depositions
of at least two additional individuals directly involved in the events underlying this
action—Scott Mechkowski and Thomas Decker. Both Mechkowski and Decker have
already submitted declarations in this action and are key witnesses to the events and
decisions that led to Mr. Ragbir’s detention and attempted removal. See Ragbir, 923 F.3d
at 78 n.33 (referencing their declarations). The requested discovery is limited in scope
and appropriate given the serious nature of Mr. Ragbir’s First Amendment retaliation
claims and the strong evidence already provided in support of those claims.

        Plaintiffs shared these discovery requests with the Government. While the
Government has not denied that some discovery is appropriate here, the Government
stated that these requests are overbroad.

       For the foregoing reasons, Plaintiffs’ First Amendment claims challenging Mr.
Ragbir’s removal should be allowed to proceed with discovery.

                                             Respectfully Submitted,



                                             /s/ R. Stanton Jones

                                             R. Stanton Jones
cc:     Counsel of Record



US 165374297v2
